Citation Nr: 1218378	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-41 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military duty from February 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder.

In May 2011, the Board, in pertinent part, denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2011 Order, granted the parties' Joint Motion, vacating in part the Board's May 2011 decision and remanding the claim for compliance with the terms of the Joint Motion.

Since the most recent supplemental statement of the case in connection with the Veteran's claim, the Veteran and his representative have submitted additional medical evidence, only some of which was accompanied by a waiver of initial RO consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In an October 2011 Order, the Court granted a Joint Motion in which the parties agreed that the Veteran's individual unemployability claim should be remanded.  The parties noted that the appellant was not pursuing the issues of entitlement to increased ratings for left and right lower leg fatigue and weakness.

Specifically, the parties to the Joint Motion agreed that the Board erred in not providing adequate consideration of the relevant regulatory provision with regard to whether the appellant's service-connected disabilities preclude him from gainful employment.  The parties to the Joint Motion found that the Board, in the May 2011 decision, concluded that the appellant's service-connected disabilities did not meet the minimum threshold requirements under 38 C.F.R. § 4.16(a) and that the evidence did not show that the appellant was entitled to extraschedular consideration under 38 C.F.R. § 4.16(b).  On the other hand, later in its review of the service-connected disabilities, the Board found that the disabilities did in fact satisfy the threshold requirements for an award of TDIU under 38 C.F.R. § 4.16(a).  The parties also noted that Finding of Fact number three in the May 2011 Board decision indicated that the appellant's service-connected disabilities had a combined rating of 60 percent, when the appellant's combined evaluation was 80 percent.  Based on the foregoing, the parties to the Joint Motion found that a remand was required for the Board to clarify this matter in order to properly analyze whether the appellant is entitled to TDIU.  

In addition, the Board in May 2011 concluded that the appellant's assertions, that his service-connected disabilities were the cause of his unemployability, were not credible because there was no corroborative support for such assertions.  The parties to the Joint Motion found that the Board cannot determine that lay evidence lacks credibility simply because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337  (Fed. Cir. 2006).

In this regard, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

In this case, the Veteran is service-connected for left and right lower leg fatigue and weakness, each evaluated as 40 percent disabling; traumatic arthritis of the lumbosacral spine, evaluated as 30 percent disabling; and residuals of a left clavicle fracture, evaluated as noncompensible.  His combined evaluation is 80 percent.  The Board therefore finds that the Veteran has met the schedular percentage criteria for a total disability rating based on individual unemployability. 

In addition, the record shows that the Veteran is currently unemployed.  He alleges that his service-connected disabilities prevent him from obtaining gainful employment.  In this regard, the Board notes that the Veteran has been provided with VA examinations that have offered opinions as to his employability.  However, since the last such examination in August 2010, the Veteran has submitted additional medical evidence regarding his service-connected disabilities.  The Veteran also indicated, on a post-it note stuck to medical evidence submitted in February 2012, that the Veteran had been ordered for an MRI.  Finally, a review of the Veteran's claims file indicates that the Veteran was seen for treatment at the Mayo Clinic in Scottsdale, Arizona, and signed an Authorization to release these records.  He has also been treated at the Phoenix VA Medical Center.  

Based on the foregoing, the Board finds that this matter should be remanded and that, upon remand, outstanding medical records should be associated with the Veteran's claims file.  The Veteran's vocation rehabilitation folder, it any, should also be associated with the claims file, and the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

The Veteran should also be scheduled for an additional VA examination in connection with the claim.  The VA examiner should specifically review the recent medical records associated with the claims file and offer an opinion regarding whether the Veteran's service-connected disabilities alone prevent substantially gainful employment.  

Finally, the Board notes that the Veteran, in October and December 2010 statements, indicated that he wished to file claims of entitlement to a higher evaluation for his service-connected back disability, and entitlement to service connection for depression and anxiety, to include as secondary to his service-connected disabilities.  Because the determination regarding these claims may potentially impact the Veteran's individual unemployability claim, they should be adjudicated in conjunction with the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining any necessary authorization from the Veteran, the RO should request the Veteran's treatment records from the Mayo Clinic in Scottsdale, Arizona.  The RO should also obtain updated treatment records from the Phoenix VA Medical Center, to include any recent MRIs dated from February 2012 forward.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After all outstanding records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination in order to determine the impact that his service-connected disabilities have on his employability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

After examining the Veteran, the examiner should (a) comment generally on the functional and industrial impairment caused by his service-connected disabilities and (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disabilities alone prevents him from securing and following a substantially gainful occupation.

Consideration should be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

3.  The RO should adjudicate the Veteran's claims of service connection for a psychiatric disability due to service-connected disability and an increased rating for traumatic arthritis of the lumbosacral spine.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the claim for TDIU.  If any benefit sought on appeal remains denied for which a notice of disagreement has been filed, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


